Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152788(53)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices
                                                                     SC: 152788
  In re PRICE, Minors.                                               COA: 327001
                                                                     Macomb CC Family Division:
                                                                     2013-000413-NA;
                                                                     2013-000414-NA
  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 8,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 19, 2016
         d0216
                                                                                Clerk